Exhibit 10.1

April 11, 2013

Purdue Pharma L.P.

One Stamford Forum

201 Tresser Blvd.

Stamford, Connecticut 06901

Beacon Company

c/o Jonathan G. White, Esq.

Ogier House

The Esplanade

St. Helier, Jersey JE4 9WG

Channel Islands

Rosebay Medical Company L.P.

c/o North Bay Associates

14000 Quail Springs Parkway

Oklahoma City, Oklahoma 73134

 

Re: Termination of Securities Purchase Agreement

Ladies and Gentlemen:

This letter agreement (this “Agreement”) confirms the agreement among Infinity
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), Purdue Pharma
L.P. (“Purdue”), Beacon Company (“Beacon”) and Rosebay Medical Company L.P.
(“Rosebay” and, together with Purdue and Beacon, the “BRP Entities”) regarding
the termination of the Securities Purchase Agreement dated as of July 17, 2012,
as amended by that certain letter agreement dated as of April 9, 2013, among the
Company and the BRP Entities (together, the “Purchase Agreement”), as set forth
in greater detail below. Defined terms used herein but not otherwise defined
herein shall have the meaning given to them in the Purchase Agreement.

WHEREAS, Morgan Stanley & Co. LLC and J.P. Morgan Securities LLC (collectively,
the “Underwriters”), the Company and the BRP Entities have entered into an
underwriting agreement dated as of April 10, 2013 (the “Underwriting
Agreement”), pursuant to which Beacon and Rosebay (together, the “Selling
Stockholders”) have agreed to (1) sell to the Underwriters the Firm Shares (as
defined in the Underwriting Agreement) and (2) sell to the Underwriters all or a
part of the Additional Shares (as defined in the Underwriting Agreement) by
giving written notice to the Selling Stockholders no later than 30 days after
the date of the Underwriting Agreement;

WHEREAS, following the closing of the sale of all of the Firm Shares and all of
the Additional Shares (together, the “Shares”) by the Selling Stockholders to
the Underwriters pursuant to the Underwriting Agreement, the BRP Entities will
no longer hold any of the New Shares or the Existing Shares; and



--------------------------------------------------------------------------------

WHEREAS, the Company and the BRP Entities have agreed that, contingent upon the
final closing of the sale by the Selling Stockholders to the Underwriters of all
of the Shares that may be sold pursuant to the Underwriting Agreement, the
Purchase Agreement will terminate pursuant to the terms set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged by each of the undersigned parties, the parties
agree as follows:

 

1. Termination of Purchase Agreement. Contingent upon the closing of the sale by
the Selling Stockholders to the Underwriters of (1) all of the Firm Shares on
the Closing Date (as defined in the Underwriting Agreement), and (2) all of the
Additional Shares that may be sold pursuant to the Underwriting Agreement on one
or more Option Closing Dates (as defined in the Underwriting Agreement), then on
the Option Closing Date at which the Selling Stockholders sell and the
Underwriters purchase the last of the Additional Shares that may be sold to the
Underwriters by the Selling Stockholders pursuant to the Underwriting Agreement,
the Purchase Agreement shall be terminated automatically in its entirety and
shall be of no further force or effect with no further action required of the
BRP Entities or the Company, provided that:

 

  (a) such termination shall not relieve any party from liability for any breach
of the Purchase Agreement prior to such termination, and

 

  (b) the following Sections of the Purchase Agreement will survive the
termination of the Purchase Agreement and shall remain in full force and effect
as indicated as follows:

 

  (i) Section 4.3(e) (Registration Procedures) with respect to the expense
allocation solely in connection with the offering contemplated by the
Underwriting Agreement,

 

  (ii) Section 4.6 (Indemnification), which the parties confirm survives the
termination of the Purchase Agreement pursuant to Section 4.6(e) thereof,

 

  (iii) Section 6(a) (Covenants and Additional Agreements - Obligations) solely
with respect to the provisions of the Purchase Agreement that survive in
accordance with Section 1 of this Agreement,

 

  (iv) Section 6(i) (Covenants and Additional Agreements - Agreement to Vote)
but only for the Company’s annual 2013 stockholder meeting with respect solely
to the New Shares and the Existing Shares held by the BRP Entities on or before
the record date set with respect to such Company’s annual stockholder meeting to
be held in 2013,

 

  (v) Section 9 (Interpretations; Definitions), as applicable, and

 

2



--------------------------------------------------------------------------------

  (vi) the following miscellaneous provisions in Section 10: 10.1
(Severability), 10.2 (Specific Enforcement), 10.3 (Entire Agreement), 10.5
(Notices), 10.6 (Amendments), 10.7 (Successors and Assigns), 10.8 (Expenses and
Remedies), 10.10 (Governing Law), 10.11 (Publicity), 10.12 (No Third Party
Beneficiaries), and 10.13 (Consent to Jurisdiction).

For the avoidance of doubt, the Purchase Agreement is not being terminated
pursuant to Section 8.1 of the Purchase Agreement.

 

2. Miscellaneous. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to the conflict
of law rules thereof. This Agreement contains the entire understanding and
agreement of the parties hereto with respect to the particular subject matter
hereof and supersedes all prior or contemporaneous agreements, understandings or
discussions between the parties regarding such particular subject matter. This
Agreement may not be amended or modified except by a written instrument signed
by each of the parties hereto. This Agreement may be executed in multiple
counterparts (including execution by facsimile or pdf), each of which shall be
deemed an original and all of which together shall constitute one and the same
instrument. This Agreement may not be assigned by any party hereto without the
prior written consent of the other parties hereto. This Agreement shall be
binding upon the parties hereto and their respective successors and permitted
assigns. If any provision(s) of this Agreement are held to be invalid, illegal,
or unenforceable, the validity, legality and enforceability of the remaining
provisions of this Agreement will not in any way be impaired thereby, and such
remaining provisions will continue to be valid, binding, and enforceable. In
addition, the parties shall negotiate in good faith with a view to finding a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid provision. On and after
the date hereof, each reference in the Purchase Agreement to “this Agreement”,
“hereof”, “herein”, “herewith”, “hereunder” and words of similar import will,
unless otherwise stated, be construed to refer to the Purchase Agreement as
amended by this Agreement. No reference to this Agreement need be made in any
instrument or document at any time referring to the Purchase Agreement and a
reference to the Purchase Agreement in any such instrument or document shall be
deemed to be a reference to the Purchase Agreement as amended hereby.

[Remainder of Page Intentionally Left Blank]

 

3



--------------------------------------------------------------------------------

Please confirm the agreement between the Company and BRP Entities to the
foregoing by countersigning this Agreement in the space set forth below.

 

Very truly yours, INFINITY PHARMACEUTICALS, INC. By:  

/s/ Lawrence E. Bloch

  Name:   Lawrence E. Bloch, M.D., J.D.   Title:   EVP, Chief Financial Officer
and Chief Business Officer

 

Acknowledged and agreed as of the date first set forth above: PURDUE PHARMA L.P.
By:   Purdue Pharma Inc., its general partner By:  

/s/ Stuart D. Baker

  Stuart D. Baker   Executive Vice President, Counsel to the Board BEACON
COMPANY By:  

/s/ Anthony M. Roncalli

  Anthony M. Roncalli   Assistant Secretary ROSEBAY MEDICAL COMPANY L.P. By:  
Rosebay Medical Company, Inc., its general partner By:  

/s/ Anthony M. Roncalli

  Anthony M. Roncalli   Vice President

[Signature Page to Termination Agreement]